Kruse, J. (dissenting):
I think the rule for measuring the damages in this action laid down by Mr. Justice Robson in his opinion is correct, but if the verdict under that rule is not excessive, as is therein held and to which I agree, I am unable to see why it is necessary to reverse the judgment. The rule adopted by the trial court was the same as that laid down in the prevailing opinion, except it may not have gone quite as far. In principle it was the same. I think we may fairly assume that the verdict would have been at least as much if the case had been submitted upon the more extended rule and, therefore, it will be perceived no harm will be done the defendant in upholding the judgment, if we are right respecting the rule of damages.
Judgment and order reversed and new trial granted, with costs to appellant to abide event,